Exhibit 10.2

PROMISSORY NOTE

 

$15,543,696.00

New York, New York

October 21, 2011

FOR VALUE RECEIVED, TNP SRT CONSTITUTION TRAIL, LLC, a Delaware limited
liability company, having an address at c/o Thompson National Properties, LLC,
1900 Main Street, Suite 700, Irvine, CA 92614 (“Borrower”), hereby
unconditionally promises to pay to the order of TL DOF III HOLDING CORPORATION,
a Delaware corporation, having an address at c/o Torchlight Investors, 230 Park
Avenue, 12th Floor, New York, New York 10169 (together with its successors
and/or assigns, “Lender”), as payee, at its office set forth above or at such
other place as the holder hereof may from time to time designate in writing, the
principal sum of Fifteen Million Five Hundred Forty-Three Thousand Six Hundred
Ninety-Six and 00/100 Dollars ($15,543,696.00), or so much thereof as is
advanced in lawful money of the United States of America with interest thereon
to be computed from the date of this note (this “Note”), at the interest rate
or, if applicable, the Default Rate (hereinafter defined), and to be paid in
accordance with the terms of this Note and that certain Mortgage, Security
Agreement and Assignment of Leases and Rents, dated the date hereof, by Borrower
in favor of Lender (the “Mortgage”). All capitalized terms not defined herein
shall have the respective meanings set forth in the Mortgage.

ARTICLE 1.

PAYMENT TERMS

(a) Borrower agrees to pay the principal sum of this Note (including any
component thereof consisting of Deferred Interest), interest on the outstanding
principal balance of this Note (including any component thereof consisting of
Deferred Interest), the Exit Fee and the Prepayment Premium (if applicable) and
all other amounts due under the this Note and the other Loan Documents
(collectively, the “Obligations”), all in accordance with the terms of this Note
and the other Loan Documents. The outstanding principal balance of this Note may
only be prepaid in accordance with the terms set forth herein.

(b) Any payment made upon the outstanding principal balance of the Loan shall be
credited as of the Business Day received, provided such payment is received by
Lender no later than 4:00 P.M. (New York time) and constitutes immediately
available funds. Any principal payment received after said time or which does
not constitute immediately available funds shall be credited upon such funds
having become unconditionally and immediately available to Lender

(c) Interest shall be payable on the Loan at a rate per annum of 15%, as
follows:

(i) interest at the rate of ten percent (10%) per annum shall be payable in
advance on each Remittance Date during the term of the Loan; and

(ii) interest at the rate of five percent (5%) per annum shall accrue on each
Remittance Date during the term of the Loan and be added to the Loan (and itself
bear interest at a rate per annum equal to fifteen percent (15%)).



--------------------------------------------------------------------------------

(d) Interest that accrues as aforesaid and is added to the principal amount of
the Loan on any Remittance Date is referred to herein as “Deferred Interest”.
Subject to the terms of Section 1(h) hereof, Deferred Interest shall be repaid,
together with the balance of the principal amount of the Loan, on the Maturity
Date.

(e) On the “Maturity Date (as defined in the Mortgage), Borrower shall repay the
principal amount of the Loan and all other monetary Obligations in full.

(f) Borrower shall pay Lender a late fee in respect any amounts due hereunder
which become overdue for a period in excess of five (5) days equal to five
percent (5%) of such overdue amount (a “Late Fee”). Payment and acceptance of a
Late Fee pursuant to this subsection shall not constitute a waiver of any Event
of Default and shall not otherwise limit or prejudice any right of Lender
hereunder.

(g) Borrower shall pay to Lender, as and when Borrower repays all or any portion
of the Loan, a fee equal to one percent (1%) of the amount being repaid (the
“Exit Fee”).

(h) Borrower may prepay the Loan in whole, but not in part, at any time prior to
the Maturity Date, provided, however, that (i) all prepayments must be
accompanied by accrued, unpaid interest and the Exit Fee and (ii) any prepayment
made prior to the last month of the term of this Agreement must be accompanied
by the Prepayment Premium. Notwithstanding any contrary term in this Note,
Borrower may prepay up to $10,000,000 of the Loan on or before December 30,
2011, which such prepayment shall not be subject to the Prepayment Premium (but
shall be subject to the Exit Fee, and shall be accompanied by the prepayment of
such portion of the principal amount of the Loan that consists of Deferred
Interest which has theretofore accrued in respect of the amount being prepaid).
For purposes of this Note, the term “Prepayment Premium” shall mean the
difference obtained by subtracting (i) the sum of (A) all amounts paid on
account of the Obligations (excluding the $76,500 Origination Fee paid pursuant
to the Credit Agreement) from (B) the Applicable Amount. For purposes of this
Agreement, the term “Applicable Amount” shall mean $22,950,000, provided,
however, that the Applicable Amount shall be reduced by $1.50 for every $1.00
that is prepaid on account of the principal amount of the Loan on or prior to
December 30, 2011, not to exceed, in respect of such prepayments, $10,000,000.
For purposes of this Note, the term “Credit Agreement” shall mean that certain
Credit Agreement, dated as of June 29, 2011, between Lender and Borrower.

ARTICLE 2.

DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Lender if unpaid on the Maturity Date or upon the occurrence of any other
Event of Default.

ARTICLE 3.

DEFAULT INTEREST

During the continuance of an Event of Default, Lender shall be entitled to
receive interest on the principal amount of the Loan at a rate per annum equal
to twenty percent (20%),

 

2



--------------------------------------------------------------------------------

five percent (5%) of which shall be deferred and added to the principal amount
as provided in Section 1(c) hereof. This Article, however, shall not be
construed as an agreement or privilege to extend the date of the payment of the
Debt, nor as a waiver of any other right or remedy accruing to Lender by reason
of the occurrence and continuance of an Event of Default.

ARTICLE 4.

LOAN DOCUMENTS

This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Mortgage and the other Loan
Documents are hereby made part of this Note to the same extent and with the same
force as if they were fully set forth herein. In the event of a conflict or
inconsistency between the terms of this Note and the terms of the Mortgage, the
terms and provisions of the Mortgage shall govern.

ARTICLE 5.

SAVINGS CLAUSE

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the maximum
legal rate, (b) in calculating whether any interest exceeds the maximum legal
rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness with respect to the Loan
to Borrower by Lender, and (c) if through any contingency or event, Lender
receives or is deemed to receive interest in excess of the maximum legal rate,
any such excess shall be deemed to have been applied to the outstanding
principal amount of the Loan, with any excess refunded to Borrower.

ARTICLE 6.

NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

ARTICLE 7.

WAIVERS

Except as otherwise provided in the Mortgage, Borrower and all others who may
become liable for the payment of all or any part of the Debt do hereby severally
waive

 

3



--------------------------------------------------------------------------------

presentment and demand for payment, notice of dishonor, notice of intention to
accelerate, notice of acceleration, protest and notice of protest and
non-payment and all other notices of any kind. No release of any security for
the Debt or extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of this Note,
the Mortgage or the other Loan Documents made by agreement between Lender or any
other Person shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower, and any other Person who may
become liable for the payment of all or any part of the Debt. No notice to or
demand on Borrower shall be deemed to be a waiver of the obligation of Borrower
or of the right of Lender to take further action without further notice or
demand as provided for in this Note.

ARTICLE 8.

GOVERNING LAW; SUBMISSION TO JURISDICTION

THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS (WITHOUT REGARD
TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES
OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER AND, BY ITS
ACCEPTANCE HEREOF, LENDER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM
TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS NOTE MAY, AT THE
OPTION OF LENDER, BE INSTITUTED IN ANY FEDERAL OR STATE COURT SITTING IN THE
STATE OF ILLINOIS OR IN ANY FEDERAL OR STATE COURT SITTING IN THE SOUTHERN
DISTRICT OF NEW YORK, AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING. IN RESPECT OF ANY ACTION OR PROCEEDING ARISING UNDER THIS
NOTE OR THE OTHER TRANSACTION DOCUMENTS, BORROWER AND, BY ITS ACCEPTANCE HEREOF,
LENDER HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT
SITTING IN THE STATE OF ILLINOIS OR IN ANY FEDERAL OR STATE COURT SITTING IN THE
SOUTHERN DISTRICT OF NEW YORK.

ARTICLE 9.

NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 8.04 of the Mortgage.

 

4



--------------------------------------------------------------------------------

ARTICLE 10.

TRIAL BY JURY

BORROWER AND, BY ITS ACCEPTANCE HEREOF, LENDER EACH AGREE NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THIS NOTE OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION HEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER AND, BY ITS ACCEPTANCE OF THIS NOTE, LENDER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EITHER PARTY IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY THE OTHER.

[The remainder of this page is intentionally left blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

BORROWER:

TNP SRT CONSTITUTION TRAIL, LLC,

a Delaware limited liability company

By:   TNP Strategic Retail Operating Partnership, L.P., a Delaware limited
partnership, its Sole Member   By:   TNP Strategic Retail Trust, Inc., a
Maryland corporation, it General Partner   By:  

/s/ James Wolford

    Name: James Wolford     Title: CFO